DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 11/23/2020.  Upon entry of the concurrently filed preliminary amendment, claims 1-11, 13-18 and 21-23 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0036], it is noted that various chlorinated silicon compounds are listed as embodiments of the Applicant’s chlorinating agent.  However, in preceding paragraph [0035], the chlorinating agent is defined by structure A(Cl)x(R2)3-x where A is aluminum or boron and R2 is (C1 -C30) hydrocarbyl.  Because the defined structure is not inclusive of a silicon atom, it is unclear how any of the listed silicon compounds can properly be characterized as an embodiment of the chlorinating agent used in the present invention.  Clarification at least by way of explanation is required.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, the claim is indefinite due to dependency on a cancelled claim (claim 12).  It is presumed dependency on claim 13 was intended; however, clarification and appropriate correction are required. 
	Regarding Claim 18, the claim is ambiguous as it is unclear whether the phrase “magnesium chloride support” is intended to refer back to and further limit “a magnesium chloride component” in claim 1, or introduce an additional procatalyst component distinct from those recited in the parent claim.  For purposes of substantive examination, an assumption has been made that said phrase refers back to and further limits the “magnesium chloride component” of claim 1.  However, to resolve the ambiguity, it is suggested that claim 18 be amended to recite “wherein the magnesium chloride component is a magnesium chloride support that has a surface area of …”. 	Regarding Claim 22, the claim is indefinite in that the limitation to “the procatalyst” in line 1 lacks proper antecedent basis in the claim.  Dependent claim 23 inherits the indefiniteness ascribed to independent claim 22. 


Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al (GB 2102439 A). 
Regarding Claims 1 and 2, Tajima et al disclose a heterogeneous (i.e., solid substance (solid carrier); see page 1, line 41) catalyst composition comprising the following components (page 9, Table 2, Example 14): 

    PNG
    media_image1.png
    79
    610
    media_image1.png
    Greyscale

The exemplified catalyst thus comprises a titanium species (TiCl4 · ethyl benzoate), a hydrocarbon-soluble transition metal compound having a structure M(OR1)z, where M is zinc [for claim 2], R1 is -11, R11 is a C1 hydrocarbyl, and z is 2; a chlorinating agent having a structure A(Cl)x(R2)3-x, where A is aluminum and x is 3 (hence, R2 is absent); and a magnesium chloride component (C6H5MgCl).  As such, Tajima et al is seen to fully disclose an embodiment of the Applicant’s heterogeneous procatalyst as claimed. 
Regarding Claim 3, Tajima et al in Example 14 discloses a catalyst composition comprising a specific species under the Applicant’s claimed structure for hydrocarbon-soluble transition metal compound as noted above. In view of the identity of chemical composition, a plausible basis exits to infer that the disclosed zinc salt is intrinsically aliphatic or cycloaliphatic hydrocarbon-soluble as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, see In re Spada, 15 USPQ2d 1655 and MPEP 2112.01 (II).
Regarding Claim 6, Tajima et al in Example 14 disclose that the solid catalyst component comprises 3.2 g of Zn(CH3COO)2 · 2H2O [molecular weight: 221.5 g/mol] and 4.8 g of TiCl4 · ethyl benzoate [molecular weight: 340 g/mol], which equate to a ratio of transition metal to titanium well within the claimed range, namely 1.03 (mol/mol) [0.0145 mol/0.0141 mol].   
Regarding Claim 8, Tajima et al in Example 14 disclose that the solid catalyst component comprises 5 g of phenyl magnesium chloride [molecular weight: 136.86 g/mol] and 4.8 g of TiCl4 · ethyl benzoate [molecular weight: 340 g/mol], which equate to a ratio of magnesium chloride to titanium well within the claimed range, namely 2.62 (mol/mol) [0.037 mol/0.0141 mol].   

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3577786B2 (‘JP ‘786’; citing infra to corresponding English language translation, of record).  
	Regarding Claims 1 and 2, JP ‘786 discloses (Examples, paras [0031]-[0034]) a catalyst composition comprising 2-ethylhexanoic acid chromium(III), MgCl2, TiCl3 and AICI3. The exemplified 1)z, where M is chromium [for claim 2], R1 is -C(O)R11, R11 is a C5 hydrocarbyl, and z is 3; a chlorinating agent having a structure A(Cl)x(R2)3-x, where A is aluminum and x is 3 (hence, R2 is absent); and a magnesium chloride component (MgCl2).  While the disclosed catalyst composition comprises additional components not recited in the rejected claims, claim 1 is couched in open language and therefore does not exclude the same components from the scope of the claimed procatalyst.  
	Regarding Claims 10 and 11, the claims are drawn to a process for polymerizing ethylene-based polymers in the presence of a catalyst system that comprises a heterogeneous procatalyst coextensive in scope with that recited in present claim 1.  JP ‘786 discloses an embodiment of the claimed procatalyst as discussed above, and further details producing an ethylene-1-hexene copolymer in the presence of the aforementioned catalyst composition (paras [0030], [0033]).  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al (GB 2102439 A). 
	Regarding Claims 10 and 11, the claims are drawn to a process for polymerizing ethylene-based polymers in the presence of a catalyst system that comprises a heterogeneous procatalyst that corresponds, in scope, to that recited in present claim 1.  Tajima et al in Example 14 disclose an embodiment of the claimed procatalyst as discussed above.  Example 14 differs from the claimed process only in that the solid catalyst component was used to carry out polymerization of propylene instead of polymerizing ethylene-based polymers.  However, Tajima et al generally teach applicability of the disclosed process to homopolymerization of α-olefins such as ethylene, propylene, 1-butene and 4-methylpentene-1 as well as to random and block copolymerizations of ethylene, propylene, 1-butene and 4-methylpentene-1 (page 4, line 60 et seq.).  Tajima et al thus recognize ethylene as a viable alternative (or as a co-monomer) to propylene for conducting the disclosed process.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify Tajima et al by utilizing the solid catalyst component of Example 14 thereof to polymerize ethylene in place of, or together with propylene, motivated by a reasonable expectation of success.  
Regarding Claim 15, Tajima et al render obvious the process according to claim 10 as discussed above.  Tajima et al in Example 14 further disclose that the solid catalyst component comprises 3.2 g of Zn(CH3COO)2 · 2H2O [molecular weight: 221.5 g/mol] and 4.8 g of TiCl4 · ethyl benzoate [molecular weight: 340 g/mol], which equate to a ratio of transition metal to titanium well within the claimed range, namely 1.03 (mol/mol) [0.0145 mol/0.0141 mol].   
	Regarding Claim 21, Tajima et al render obvious the process according to claim 10 as discussed above.  Tajima et al further disclose that the olefin polymerization reaction may be carried out in the presence of an inert solvent (i.e., solution polymerization) as an alternative to vapor phase polymerization (page 4, lines 48-51).  Given the indicated equivalence of vapor-phase and solution 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuo et al (US 5405817) is cited as pertinent to olefin polymerization catalysts comprising a titanium-containing composition admixed with a vanadium-containing composition and a modifier. The modifier can be one or both of a zinc-containing composition and one or more of an aluminum-containing composition as described in column 2, line 52 et seq.  The citation does not teach a heterogeneous procatalyst comprising, inter alia, a hydrocarbon-soluble transition metal compound and a chlorinating agent having respective structures as defined in present claim 1, 10 or 22. 

Allowable Subject Matter
Claims 4, 5, 7, 9, 13, 14 and 17 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 16, 18, 22 and 23 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding Claims 4, 5, 7, 13, 14 and 16, the closest prior art to Tajima et and JP ‘786, discussed above, fail to teach or adequately suggest the claimed heterogenous procatalyst and process, wherein the heterogeneous procatalyst further comprises a vanadium component.  

2/g as measured according to the BET method (per claims 9, 18) or wherein the ratio of magnesium chloride to titanium is from 5 to 100 (mole/mole) (per claim 17).   
	Regarding Claims 22 and 23, the closest prior art to Tajima et and JP ‘786 fail to teach or adequately suggest the claimed process comprising: preparing a MgCl2 slurry in a hydrocarbon solvent; and mixing a chlorinating agent, a hydrocarbon-soluble transition metal compound, and a titanium species into the MgCl2 slurry.  In fact, JP ‘786 gives no explicit details as to manner of preparing the catalyst composition described in paragraph [0032].  Further as to Tajima et al, while disclosure is provided of an option of mixing the components (1), (2) and (3) in a hydrocarbon slurry (page 1, lines 45-52), the described component (1) is an organomagnesium compound of general formula RMgX where R is a hydrocarbon of 1 to 24 carbon atoms and X is a halogen atom (id., lines 30-31).  Hence, even if this disclosed option were implemented, the initially prepared slurry would contain an organomagnesium compound such as phenylmagnesium chloride (as in Example 14 of Tajima et al), and not a MgCl2 slurry in a hydrocarbon solvent as required by present claims 22/23.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
<http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-15-22